— In proceedings pursuant to Family Court Act article 4, the father appeals, as limited by his brief, from so much of an order of the Family Court, Richmond County (Meyer, J.), dated September 9, 1983, as granted the mother’s petition for enforcement of child support provisions incorporated into a judgment of divorce and ordered the father to pay a specified amount of arrears.
Order affirmed, insofar as appealed from, with costs.
In a stipulation of divorce the parties agreed that the father should pay 12V2% of his “net pay” in child support for each of his four children. The court determined that for this purpose, “net pay” meant gross wages, tips and other compensation as reported on the father’s W-2 wage statement, plus any income tax refund received, minus all taxes, union dues and pension contributions paid. Upon a review of the record, we find that the court’s determination that this interpretation of “net pay” was in accordance with the original intention of the parties was not against the weight of the credible evidence nor contrary to the law. Therefore, its finding and computation of arrears based upon this finding should not be disturbed (see, Shipman v Words of Power Missionary Enters., 54 AD2d 1052). Titone, J. P., Thompson, O’Connor and Rubin, JJ., concur.